                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Winchell Larmont Alston                                              Docket No. 5:10-CR-43-2D

                                Petition for Action on Supervised Release

COMES NOW Jessica A. Brocz, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Winchell Larmont Alston, who, upon an earlier plea of guilty
to Conspiracy to Distribute and Possess With Intent to Distribute More Than 50 Grams of Cocaine Base
(Crack), in violation of21 U.S.C. 846, was sentenced by the Honorable Malcolm J. Howard, Senior U.S.
District Judge, on November 10, 2010, to the custody of the Bureau of Prisons for a term of 120 months. It
was further ordered that upon release from imprisonment the defendant be placed on supervised release for
a period of60 months. Winchell Larmont Alston was released from custody on December 5, 2017, at which
time the term of supervised release commenced.

On August 20, 2018, a Violation Report was submitted advising the court of the defendant's August 10,
2018, citations for Resisting Public Officer (18CR444), No Operators License, and Failure to Reduce Speed
(18CR428) in Nash County, North Carolina. The court allowed the defendant to remain under supervision,
and this violation was addressed as a component of his mental health treatment program.

On November 28, 2018, a Violation Report was submitted advising the court that the defendant committed
the offense of DWI-Alcohol and/or Drugs (18CR52699) on November 20, 2018, in Rocky Mount, North
Carolina. The defendant was found guilty in Edgecombe District Court, and a Petition for Action was
submitted on December 5, 2018, requiring him to complete 20 hours of community service.

On November 5, 2020, a Violation Report was submitted advising the court that the defendant was charged
with Driving While License Revoked (20CR703742) in Edgecombe County, North Carolina. Alston
admitted guilt, and he was instructed not to drive until properly licensed and to resolve this pending charge.
The court agreed to continue supervision.

On January 28, 2021, a Violation Report was submitted after the defendant tested positive for marijuana
use on January 22, 2021. Alston was instructed to continue his participation in biweekly outpatient
substance abuse treatment.

On February 9, 2021, a Petition for Action was submitted stating that on January 30, 2021, the defendant
was charged in Edgecombe County, North Carolina, with Driving While Impaired and Driving While
License Revoked (20CR50156). Additionally, he admitted he had been driving on October 31, 2020, which
was currently pending, and the court was notified November 5, 2020. As a sanction for the aforementioned
criminal conduct, the defendant was placed on home detention with location monitoring for a period of 60
days.

On April 1, 2021, a Petition for Action was submitted after the defendant tested positive for marijuana and
cocaine on March 17, 2021. Alston was continued home detention with electronic monitoring for an
additional 30 days.

On July 27, 2021, this case was reassigned to Honorable James C. Dever III, U.S. District Judge.




             Case 5:10-cr-00043-D Document 136 Filed 08/02/21 Page 1 of 2
Winchell Larmont Alston
Docket No. 5:10-CR-43-2D
Petition For Action
Page2

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

       On July 16, 2021, the defendant was charged in Edgecombe County, North Carolina, with Driving
While License Revoked (21CR115). During a telephone call on July 27, 2021, Alston readily admitted guilt.
This charge remains pending in Edgecombe County District Court. As a sanction for this violation, the
probation office is recommending that he adhere to 30 days curfew with electronic monitoring. The
defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      30 consecutive days. The defendant is restricted to his residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Dewayne L. Smith                                 /s/ Jessica A. Brocz
Dewayne L. Smith                                     Jessica A. Brocz
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Reade Circle
                                                     Greenville, NC 27858-1137
                                                     Phone:252-830-2350
                                                     Executed On: July 30, 2021

                                       ORDER OF THE COURT

Considered and ordered this       '2.    day of   A'1f v5'±              , 2021, and ordered filed and
made a part of the records in the above case.


JaU:s C. Dever III
U.S. District Judge




             Case 5:10-cr-00043-D Document 136 Filed 08/02/21 Page 2 of 2
